 Case 5:16-cv-00523-JKP-RBF Document 24 Filed 03/19/19 Page 1 of 5



                                                                                          FILED
                               UNITED STATES DISTRICT COURT
                                                                                             MAR 1'I2019
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION                             CLERK, U.S. DIS,ThQT COURT
                                                                                    WESTERN DISTH4OF TEXAS
                                                                                    BY               PLI
UNITED STATES OF AMERICA                           §                                                 DEPJTY CLERK
ex rel. DANIEL MONTES, JR., and                    §
ELIZABETH H. HUDSON,                               §
                                                   §
                                  Plaintiff,       §
                                                   §      Civ. A. No. SA-16-CV-0523-FB
                  v.                               §
                                                   §      FILED UNDER SEAL
MAIN BUILDING MAINTENANCE,                         §
INC., etal.,                                       §
                                                   §
                                 Defendants.       §



                            UNITED STATES' NOTICE OF ELECTION
                                TO DECLINE INTERVENTION

         Pursuant to the False Claims Act, 31 U.S.C.      §   3730(b)(4)(B), the United States notifies

the Court of its decision not to intervene in this action.

         Although the United States declines to intervene, we respectfIjlly refer the Court to 31

U.S.C.   §   3730(b)(1), which allows the relator to maintain the action in the name of the United

States; provided, however, that the "action may be dismissed only if the court and the Attorney

General give written consent to the dismissal and their reasons for consenting." Id. Therefore,

the United States requests that, should either the relators or the defendants propose that this

action be dismissed, settled, or otherwise discontinued, this Court solicit the written consent of

the United States before ruling or granting its approval.

         Furthermore, pursuant to 31 U.S.C.    §   3730(c)(3), the United States requests that all

pleadings filed in this action be served upon the United States; the United States also requests

that orders issued by the Court be sent to the Government's counsel. The United States reserves

its right to order any deposition transcripts, to intervene in this action, for good cause, at a later
 Case 5:16-cv-00523-JKP-RBF Document 24 Filed 03/19/19 Page 2 of 5




date, and to seek the dismissal of the relators' action or claim. The United States also requests

that it be served with all notices of appeal.

       Finally, the United States requests that the relators' Complaint, this Notice, and the

attached Proposed Order be unsealed. The United States requests that all other papers on file in

this action remain under seal because in discussing the content and extent of the United States'

investigation, such papers are provided by law to the Court alone for the sole purpose of

evaluating whether the seal and time for making an election to intervene should be extended.

       A proposed order accompanies this notice.




                                                               __
Dated: March 19, 2019                           Respectfully submitted,

                                                JOHN F. BASH
                                                United States Attorney


                                      By:
                                                THOMAS A. PARNHAM, JR.
                                                Assistant United States Attorney
                                                New York Bar Reg. No. 4775706
                                                816 Congress Avenue, Suite 1000
                                                Austin, Texas 78701
                                                Tel: (512) 916-5858
                                                Fax: (512) 916-5854
                                                Email: thomas.parnhamusdoj.gov

                                                Attorneysfor the United States ofAmerica
Case 5:16-cv-00523-JKP-RBF Document 24 Filed 03/19/19 Page 3 of 5




                                  CERTIFICATE OF SERVICE

       1   certify that, on March 19, 2019, I caused the United States' Notice of Election to

Decline Intervention, along with a proposed order, to be served by U.S. mail on relators' counsel

at the following addresses:

Charles S. Siegel
Caitlyn E. Silhan
WATERS & KRAUSE, LLP
3219 McKinney Avenue
Dallas, TX 75204

Ketan Upendra Kharod
KFIAROD LAw FIRM, PC
P.O. Box 151677
Austin, TX 78715

Thomas M. Greene
Ryan P. Morrison
Michael Tabb
GREENE LLP
One Liberty Square, Suit 1200
Boston, MA 02109


                                               THOMAS A. PARNHAM, JR.
                                               Assistant United States Attorney
  Case 5:16-cv-00523-JKP-RBF Document 24 Filed 03/19/19 Page 4 of 5




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

 UNITED STATES OF AMERICA                          §
 ex rel. DANIEL MONTES, JR., and
                                                   §
 ELIZABETH H. HUDSON,                              §
                                                   §
                                    Plaintiff,     §
                                                   §             Civ. A. No. SA-16-CV-0523-FB
                  v.                               §
                                                   §
MAIN BUILDING MAINTENANCE,                         §
INC., etal.,                                       §
                                                   §
                                    Defendants.    §



                                                  r1 II i Pg I
                                                  LVJ I Pj



         The United States having declined to intervene in this action pursuant to the False Claims

Act, 31 U.S.C.     §   3730(b)(4)(B), the Court rules as follows:

         IT IS ORDERED that

         1.   the complaint be unsealed and served upon the defendants by the relators;

         2. all other contents of the Court's file in this action remain under seal and not be made

public or served upon the defendants, except for this Order and the United States' Notice of

Election to Decline Intervention, which the relators will serve upon the defendants only after

service of the complaint;

         3. the seal be lifted as to all other matters occurring in this action after the date of this

Order;

         4. the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C.           §   3730(c)(3). The
 Case 5:16-cv-00523-JKP-RBF Document 24 Filed 03/19/19 Page 5 of 5




United States may order any deposition transcripts and is entitled to intervene in
                                                                                   this action, for
good cause, at any time;

        5. the parties shall serve all notices of appeal upon the United States;

        6. all orders   of this Court shall be sent to the United States; and that

        7. should the relators or the defendants propose that this action be
                                                                             dismissed, settled, or
otherwise discontinued, the Court will solicit the written consent of the United
                                                                                 States before
ruling or granting its approval.

       ITISSOORDERED,this                    dayof                     ,2019.




                                                THE HONORABLE FRED BIERY
                                                UNITED STATES DISTRICT JUDGE
